NOTICE OF ALLOWABILITY
Claims 1–10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Office action mailed 21 June 2021, the Office remarked that the biasing member of the solenoid valves of Stähle and Yan would have a pressure rating that would allow a hypothetical pump to overcome the resistance of the biasing member to read on what is claimed. Applicant has now amended claim 1 to require that “the valve unit is configured to be in the open position or the closed position based on at least pressure exerted by a pump,” which fairly prevents the claim from reading on a prior art valve with any pressure rating and hypothetical pump. There is no reason to find or even suspect that the valves of Stähle or Yan are configured to be opened or closed depending on the pressure of a pump that would be associated therewith. The claim language of “based at least on pressure exerted by a pump” is new, but is fairly disclosed since the disclosure (e.g. claim 7) also has an element for mechanically acting on the membrane that constitutes another source that acts to open or close the valve, rendering the pressure not the sole reason why the valve would open or close.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761